Citation Nr: 0707374	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical disc disease 
with myelopathy, C4-5, C5-6, and C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
August 1945, from February 1947 to August 1962, and from 
April 1967 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 Regional Office (RO) 
rating decision.

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference from the RO in August 2004.  
Subsequently the veteran submitted additional documents 
directly to the Board, with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.

In November 2005 the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  
That development has been accomplished, and the file has been 
returned to the Board for further appellate review.

In February 2007 the undersigned Veterans Law Judge granted 
the motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  There is no medical or lay evidence of an injury to the 
cervical spine during the veteran's military service.

3.  The veteran has service connection for osteoarthritis and 
degenerative disc disease of the lumbar spine and for 
thoracic spine syndrome.  

4.  Competent medical opinion states that the veteran's 
current cervical spine disorder is not related to his 
service-connected thoracolumbar spine injury. 


CONCLUSION OF LAW

The criteria for service connection for cervical disc disease 
with myelopathy, C4-5, C5-6, and C6-7, are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a March 2002 pre-decision RO letter, 
post-decision RO letters in January 2003 and April 2003, and 
AMC letters in February 2006 and May 2006.  These letters 
also provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The February 2006 letter advised the veteran "If 
you have any information or evidence that your possession 
that pertains to your appeal that you have not yet submitted, 
please send it to us."  Therefore, the Board finds that the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim. 

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the March 2002 RO letter was issued prior 
to the rating decision on appeal, but the other cited letters 
were issued during the appeals period.  The post-rating 
letters cited above properly notified the appellant of the 
evidence required to substantiate his claim.

The veteran has had ample opportunity to respond before the 
RO readjudicated the claim as reflected in the Supplemental 
Statement of the Case (SSOC) in July 2006.  Therefore, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Lastly, where the claim involves basic entitlement to service 
connection, as in this case, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim for service 
connection, to specifically include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
the preponderance is against the veteran's claim for service 
connection for a cervical spine disability, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the issue 
of service connection for cervical disc disease and further 
delay of the appellate process.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. §§ 3.303(d), 3.304.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In the alternative, service connection may be granted for a 
chronic condition, including arthritis, if symptoms become 
manifest to a compensable degree within one year of 
discharge, even if no evidence of diagnosis or treatment in 
service.  38 C.F.R. §§  3.307, 3.309(a).

The veteran's service medical records (SMR) show no 
indication of an injury to the cervical spine during military 
service, and his retirement physical examination in February 
1971 noted the spine as "normal."  There is no evidence 
that a cervical spine disorder became manifest to any degree 
during the first year after discharge from service.

The veteran asserted during his hearing before the Board that 
he sustained a cervical spine (neck) injury in November 1941 
when he was involved in a motor vehicle accident, and that he 
reinjured his neck in a fall from a truck in June 1945.

The veteran's service medical records (SMR) substantiate 
injuries to the right leg (tibia and femur) in November 1941, 
but treatment records make no mention of concurrent cervical 
spine injury.  As noted above, there is no documentation in 
SMR of a neck injury in June 1945 or any other occasion 
during military service.

The veteran testified before an Army physical evaluation 
board (PEB) in December 1972 in regard to proposed Army 
disability ratings for thoracic spine, both knees, and right 
ankle.  At that hearing, the veteran stated that he was 
currently experiencing chest pains and low back pain 
resulting in posture problems; he made no mention of current 
neck pain.

A May 1973 RO rating decision granted service connection for 
low back syndrome with arthritis, effective February 2, 1973.  
A rating decision in July 1973 amended the veteran's service-
connected disability to low back and thoracic syndrome with 
arthritis, effective February 2, 1973.  The veteran did not 
claim, and the medical evidence to that date did not show, 
that he had a current cervical spine disorder.

The veteran had a VA orthopedic examination in June 1973 that 
showed arthritis in the thoracic spine; the examination was 
silent in regard to any current disorder of the cervical 
spine.  

The veteran had a VA X-ray of the cervical spine in January 
1989 consequent to complaint of neck pain.  The interpreter's 
impression was cervical spondylosis.  This is the earliest 
medical evidence of record showing a cervical spine 
complaint.

Dr. R.B., of Palm Harbor Orthopedics, treated the veteran for 
neck pain in June 1991, diagnosed as cervical spondylosis.  
There is no indication as to when the condition became 
manifest.

A VA-contracted neurological examination of the neck and 
upper extremities was performed by Dr. R.J.Z. in October 
1991; Dr. R.J.Z.'s impression was cervical radiculopathy 
related to degenerative arthritis.  Thereafter, a VA X-ray of 
the cervical spine in May 1997 revealed cervical spondylosis 
with disc space narrowing and foraminal encroachment at 
multiple levels.

Dr. C.G.T. of Halifax Medical Center noted in July 1997 that 
the veteran reported neck discomfort of "many years 
duration" but no severe problem until January-February 1997.  
Myelography of the cervical spine at Halifax Medical Center 
in July 1997 showed severe stenosis at C4-5 and mild stenosis 
at C5-6, and concurrent computed tomography (CT) scan at the 
same provider showed severe degenerative disc disease at C4-5 
and C6-7.

Magnetic resonance imaging (MRI) of the cervical spine at 
Memorial Magnetic Resonance Center in June 1997 showed severe 
cervical spondylosis.  

The veteran had an orthopedic consultation in July 1997 by 
Dr. A.W.G. of the Orthopedic Clinic of Daytona Beach.  Dr. 
A.W.G.'s impression was cervical myelopathy, cervical 
radiculitis, and cervical spinal stenosis with probable 
herniated nucleus pulposus.  There is nothing in Dr. A.W.G.'s 
report regarding onset or etiology of the cervical spine 
disorder.

In September 1997 Dr. A.W.G. performed interbody fusion of 
C4-5, C5-6, and C6-7.  

The veteran had a VA-contracted examination of the spine by 
Bohica Orthopedics in May 2002.  The examination was confined 
to the lumbosacral and thoracic spines, and is silent in 
regard to any relationship between the service-connected 
lumbosacral and thoracic spines and the cervical spine.

The veteran had a VA-contracted examination at Bohica 
Orthopedics in May 2006.  The examiner noted the veteran's 
contention that his cervical spine disorder is due to a motor 
vehicle accident in service.  The examiner noted the 
veteran's reported history and also noted the veteran's 
medical history per the claims file.  The examiner conducted 
a clinical examination and diagnosed current status post 
cervical fusion C4 through C7 with residual right upper 
extremity radiculopathy and cervical degenerative disc 
disease with moderate mechanical neck pain.  The examiner 
also provided current diagnoses and severity for the 
veteran's service-connected lumbar and thoracic spine 
disorders.

The examiner stated an opinion that the veteran's cervical 
spine disorder is a stand-alone entity secondary to the 
normal aging process, neither adjunct to nor aggravated by 
the service-connected thoracolumbar injury.  

Based on the evidence above, the Board finds that the veteran 
has a current disorder of the cervical spine.  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical or objective lay evidence 
of a cervical spine injury in service, and no evidence of a 
chronic cervical spine disorder within the first year after 
discharge from service.  There is accordingly no basis on 
which direct service connection may be granted. 

The Board has considered whether secondary service connection 
may be granted, based on a relationship between the veteran's 
claimed cervical spine disorder and his service-connected 
lumbar and thoracic spine disabilities.  See 38 C.F.R. 
§ 3.310(a).

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.

In this case, there is evidence of a current disability and 
one or more service-connected disabilities, but competent 
medical opinion by the VA examiner states that there is no 
relationship between the service-connected thoracolumbar 
injury and the claimed cervical disorder.  Accordingly, the 
criteria for secondary service connection are not met.

The Board has carefully considered the veteran's assertions 
in his correspondence to VA and in his testimony that his 
cervical spine disorder is due to trauma during his military 
service.  As a layperson, the veteran is considered competent 
to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997).  Rather, it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As noted above, competent and 
uncontroverted medical opinion is against the veteran's 
theory of causation.

The Board accordingly finds that the claim for service 
connection for a cervical spine disorder, whether on a direct 
or secondary basis, must be denied.


In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.   
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for cervical disc disease with myelopathy, 
C4-5, C5-6, and C6-7, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


